Case:19-13271-MER Doc#:4 Filed:04/22/19                               Entered:04/22/19 19:00:28 Page1 of 1




                             RESOLUTION OF NSPIRE HEALTH, INC.


           WHEREAS, it is in the best interest of nSpire Health, Inc. (the "Company") to file a
    voluntary petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the
    United States Code;

           WHEREAS, John C. Head is the sole Director and serves as the Board of Directors for
    the Company;

            Be lt Therefore Resolved, that Joseph Fryberger, Vice President, Global Finance of the
    Company is authorized and directed to execute and deliver all documents necessary to perfect the
    filing of a Chapter 11 voluntary bankruptcy case on behalfof the Company on a forthwith basis;

            Be It Further Resolved, that Joseph Fryberger, Vice President, Global Finance, is
    authorized and directed to appear in all bankruptcy proceedings on behalfofthe Company, and
    to otherwise do and perform all acts and deeds and to execute and deliver all necessary
    documents on behalf of the Company in connection with such bankruptcy case; and

            Be It Further Resolved, that the Company, is authorized and directed to employ the law
    firm of Brownstein Hyatt Farber Schreck, LLP to represent the Company in such bankruptcy
    case.




    Date: April 22, 2019                                Signed:------~----
                                                         John C. Head, Dire tor

    19105599
